Case: 1:16-cv-04884 Document #: 143 Filed: 04/10/19 Page 1 of 3 PageID #:2012



                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION

KIM AMMONS,                                         )
                                                    )
                 Plaintiff,                         )        1:16-cv-04884
                                                    )
        v.                                          )        Hon. Judge Robert M. Dow, Jr.
                                                    )        Hon. Magistrate Judge Young B. Kim
CHICAGO BOARD OF EDUCATION,                         )
                                                    )
                 Defendant.                         )

        BOARD’S SUPPLEMENTAL AGREED MOTION IN LIMINE No. 2

        Defendant, Board of Education of the City of Chicago (“Board”), pursuant to the Court’s

orders on April 4 and 9, 2019 (ECF No. 141-142) files this supplement to Agreed Motion in

Limine No. 2, identifying the Board representative, by name and title, who plans to be present

during the trial of this case and whether the Board’s representative is a designated trial witness.

        The Board, prior to the selection of a jury in this cause, moves this Court in limine to

instruct the parties, witnesses, and respective counsels, as set forth below, to refrain from

testifying, mentioning, making any remark, comment, argument, reference, inference, innuendo

or inducing any testimony which might inform or imply to the jury the circumstances or facts of

the matters listed below. If any of the following topics were made known to the jury in any of

the manners aforesaid, it would be highly improper and unfairly prejudicial, even if the Court

were to sustain an objection and strike the matter and/or instruct the jury not to give

consideration to the same.

        2.       Barring any witnesses (except Allison Tingwall 1 and Plaintiff, Kim Ammons)
                 from being present in the courtroom during the trial other than for their own

1 In the parties’ original Agreed Motion in Limine No. 2, the Board indicated to Plaintiff that the Board
intended to have Board representative(s) in the courtroom during trial, but did not specify which Board
representatives would be present. This supplement identifying Allison Tingwall as the Board
representative to be present is filed pursuant to the Court’s orders, but the Board has not previously
provided Ms. Tingwall’s name to Plaintiff as the specific Board representative to be present.
                                                   1
Case: 1:16-cv-04884 Document #: 143 Filed: 04/10/19 Page 2 of 3 PageID #:2013



                 testimony. Allison Tingwall is the Principal of Marie Sklodowska Curie Metro
                 High School, and she was designated by the Board as a trial witness. ECF No.
                 104 at 3. All other witnesses should be excluded from the courtroom until
                 they have testified pursuant to FRE 615, which permits the Court on its own
                 motion or that of a party to exclude witnesses from the courtroom so that they
                 cannot hear the testimony of other witnesses. This rule does not apply to
                 parties. The granting of the instant motion will prevent the shaping of
                 testimony and discourage fabrication, inaccuracy and collusion. In Re Scarlata,
                 127 B.R. 1004 (N.D. Ill. 1991) see generally, U.S. v Hargrove, 929 F.2d 316 (7th
                 Cir 1991).

        WHEREFORE, the Board respectfully request this Honorable Court to enter an order

barring evidence, argument, inference or testimony as to the Board’s Motion in Limine No. 2;

and further to instruct the parties’ witnesses, through their counsel, not to make any reference or

inference to the fact that this motion has been filed, argued, or ruled upon by the Court; and

finally, that said counsel be instructed to warn and caution each and every witness appearing in

this litigation to strictly comply with the ruling of this Court.

Dated: April 10, 2019.                     Respectfully submitted,

                                           DEFENDANT, BOARD OF EDUCATION OF
                                           THE CITY OF CHICAGO

                                           Joseph Moriarty, General Counsel

                                  By:      /s/ Christina Jaremus
                                           Giselle Safazadeh, Assistant General Counsel
                                           Christina Jaremus, Assistant General Counsel
                                           Susan J. Best, Assistant Deputy General Counsel
                                           Board of Education of the City of Chicago
                                           1 North Dearborn Street, Suite 900
                                           Chicago, Illinois 60602
                                           Telephone: 773-553-1700
                                           gbsafazadeh@cps.edu
                                           cjaremus@cps.edu
                                           sjbest@cps.edu




                                                   2
Case: 1:16-cv-04884 Document #: 143 Filed: 04/10/19 Page 3 of 3 PageID #:2014



                              CERTIFICATE OF SERVICE

        I, Christina Jaremus, an attorney, do hereby certify that I caused the attached Board’s
Supplemental Agreed Motions in Limine No. 2 to be filed with the Clerk of the Court on
April 10, 2019 using the CM/ECF system which sent notification of such filing to all counsel
of record.

                                       By:     /s/ Christina Jaremus
                                               Christina Jaremus, Assistant General Counsel




                                              3
